DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 10, 14, 17-19, 25-38 are cancelled. 
Claims 1-9, 11-13, 15-16, 20-24 are pending in this action. 
	
Specification
The disclosure is objected to because of the following informalities: 
Paragraph numbers are missing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 12, 15-16, 22 and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Palti (US 2004/0176804 A1).
Re. claim 1, Palti discloses a signal generator electronically coupled to a plurality of electrodes, the signal generator comprising: a processor configured to receive a set of tumor-specific electromagnetic field data (paragraph 0088 – “method for optimizing the selective destruction of dividing cells is provided and the method includes the general steps of calculating the spatial and temporal distribution of electric fields for optimal treatment of a specific patient that has a tumor of specific characteristics”; figure 7 – 400, 410, 420 and 430 describe characterizing tumors and computing necessary field intensities) and generate a corresponding set of stimulation settings, wherein the set of stimulation settings comprise a specific output setting for each of the plurality of electrodes (figure 7 – 470 describes computing selected isolects/electrodes, their waveforms and voltages given to each respective isolects/electrode after computing necessary field intensities at the tumor at 430); 
a memory configured to receive and store the set of stimulation settings from the processor (paragraph 0079 – controller 300 is a programmable unit such as a personal computer “that permits the user to input certain parameters and the controller 300 will then make the necessary computations”); and 
a communication engine configured to deliver the specific output settings to each corresponding one of the plurality of electrodes to generate a tumor-specific electromagnetic field based upon to the tumor-specific electromagnetic field data, wherein the specific output settings include a set of electrical parameters based upon the tumor-specific electromagnetic field data (figure 7, step 490).

Re. claim 2, Palti further discloses wherein the processor is configured to receive the tumor-specific field data from a programmer module (paragraph 0079 – controller 300 is a programmable unit such as a personal computer “that permits the user to input certain parameters and the controller 300 will then make the necessary computations”) and generate the set of stimulation settings based on a 

Re. claim 4, Palti further discloses the signal generator further comprising the programmer module (paragraph 0079 – controller 300 is a programmable unit such as a personal computer “that permits the user to input certain parameters and the controller 300 will then make the necessary computations”).  

Re. claim 5, Palti further discloses wherein the processor is further configured to receive one or more electrode configurations (figure 7 – step 470 describes computing selected isolects/electrodes, their waveforms and voltages given to each respective isolects/electrode after computing necessary field intensities at the tumor at step 430).

Re. claim 6, Palti further discloses wherein the one or more electrode configurations are received from a programmer module and based on a tumor profile and a desired effect on the tumor, or obtained using a computer-implemented algorithm (paragraph 0089 – “The field that results from activation of the isolects is monitored at step 510 and any errors are corrected. If any errors or abnormalities are detected, the field is modified as necessary according to the treatment protocol at step 520. The various algorithms that are used for the necessary computations are described hereinafter”).  

Re. claim 12, Palti further discloses wherein the one or more electrode configurations are customized based on the profile and a desired effect on the tumor (figure 7 – step 470 describes computing selected isolects/electrodes, their waveforms and voltages given to each respective isolects/electrode after computing necessary field intensities at the tumor at step 430).  

Re. claim 15-16, Palti further discloses wherein an electrode configuration includes two or more electrodes and each of the two or more electrodes is stimulated with a different one or more of the one or more stimulation settings; and wherein the one or more sets of stimulation settings are: obtained using a computer-implemented algorithm, delivered simultaneously, delivered cyclically or randomly, or delivered by alternating among the one or more sets of stimulation settings (paragraph 0079 – “ the controller 300 is a programmable unit, such as a personal computer or the like, that permits the user to input certain parameters and the controller 300 will then make the necessary computations. The controller 300 also distributes to each electrode 230 the designated potential wave”).  

Re. claim 22, Palti further discloses wherein a third set of the one or more sets of stimulation settings targets inhibition of DNA replication (paragraph 0019 – “destroying cells undergrowing growth…”), wherein one of the stimulation parameters included in the third set is frequency, and wherein the frequency is equal to or greater than 1,000 Hz (paragraph 0027 – “The electronic apparatus includes a generator that generates an alternating voltage waveform at frequencies in the range from about 50 kHz to about 500 KHz.”).

Re. claim 23, Palti further discloses to receive a second set of tumor-specific electromagnetic field data and generate a second corresponding set of stimulation settings (figure 7 – step 470 describes computing selected isolects/electrodes, their waveforms and voltages given to each respective isolects/electrode after computing necessary field intensities at the tumor at 430; step 520 describes modifying the field as necessary). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palti (US 2004/0176804 A1) in view of Wenger (US 2017/0120041 A1).
Re. claim 3, Palti teaches all of the elements of the claimed invention as stated above, but does not disclose a tumor profile based on a three dimensional model, but Wenger discloses a method of imposing a target tumor using electric fields using a 3D map described in the abstract; figure 2 discloses cross sections of a virtual tumor in three different models; paragraph 0051 – 3D volumetric representation of MRIs are provided to target a tumor. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 3D tumor modeling technique of Wenger into the device of Palti in order to accurately target a tumor within a target tissue.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Palti (US 2004/0176804 A1) in view of Schroeppel (US 2004/0010290 A1). 
Re. claim 7, Palti teaches all of the elements of the claimed invention as stated above, but does not disclose an array of electrodes on an implantation lead, but Schroeppel discloses a treatment system for tumors comprising an array of electrodes on a lead for an electrical therapy system in figures 6-9.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lead electrode array into the device of Palti in order to accurately target a tumor within a target tissue. 

Re. claim 8, Schroeppel further discloses wherein the one or more electrode configurations are selected from readily available implantation leads based on the profile and a desired effect on the tumor (paragraph 0104 – “electrodes 31, 32, 33, 34, and 35 may selectively comprise any combination of anodes and cathodes”).  

Re. claim 9, Schroeppel further discloses wherein the implantation lead is configured for: implantation in a brain of a patient, or epidural implantation (paragraph 0065).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Palti (US 2004/0176804 A1) in view of Hebb (WO 2016/179712). 
Re. claims 20-21, Palti further discloses wherein a first set of the one or more sets of stimulation settings targets mitosis inhibition (paragraph 0019 – “destroying cells undergrowing growth”), but does not disclose stimulation parameters included in a first set is frequency and wherein the frequency ranges of 61 Hz – 700 Hz, but Hebb on page 13, lines 14-24 describes tumor treating parameters at 50 Hz – 500 kHz. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the known frequency ranges of Hebb into the device of Palti in order to inhibit tumor/cancer cell growth.




Allowable Subject Matter
Claims 11, 13 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art failed to disclose an implantation lead integrated with a venous filter with one or more electrode configurations, which is generated through 3D printing and having a rate of change of a tumor profile based on a first and second tumor profile. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792